HART, J., (after stating the facts). There appears in the transcript what purports to be a redemption certificate showing the date of redemption of one of the tracts of land in controversy in this case and on another page what purports to be a list of lands returned delinquent by the St. Francis Levee District. The lands in question are particularly described in those papers. In response' to a petition for certiorari by' appellees, the clerk certified that these pages of the transcript were not properly a part of the record on this appeal. There is nothing in the record tending to contradict the certificate of the clerk and it will be taken as correct. It appears from the decree itself that the exceptions were heard on the original complaint and decree, proof of publication, the report of sale, and the exceptions thereto by the Crittenden Investment Company. The report of sale states that the lands in question were redeemed within one year from the day of sale. This report was made by the clerk of the court, who under our statute is ex-officio commissioner in chancery. Acts of 1903, page 323. The commissioner made his report of sale in the discharge of an official duty as directed by the decree of sale. The Crittenden Investment Company, being the purchaser at the sale, made itself a party to the action for all purposes connected with the sale. It filed exceptions to the report of the commissioner, but no proof was offered in support of its exceptions. The report of the commissioner was prima facie correct and furnished sufficient basis for the confirmation of the sale. 24 Cyc. 33; Childress v. Harrison, 1 Baxter (Tenn.) 410; Wigginton v. Nehan (Court of Appeals of Kentucky), 76 S. W. 196; Oliphant v. Burns (Court of Appeals of New York), 40 N. E. 980; Laidley v. Jasper, 49 W. Va. 526, 39 S. E. 169, and Bolgiano v. Cooke, 19 Md. 375. There is contained in the report opposite the description of one of the tracts the figures “2/5/16.” It is contended that these figures indicate that the land was redeemed on February 5,1916, which was more than a year after the day of sale. It is true figures are sometimes used to indicate the day of the month and the year on which transactions occurred, but we do not think that these figures should be sufficient to overcome the positive statement of the commissioner that the lands were redeemed within one year from the day of sale. It must be remembered that both the figures and the statement that the lands had been redeemed within one year from the day of sale were made by the commissibner in an official report to the court and the figures used are not sufficient proof to overcome the positive words used in the report that the lands had been redeemed within one year from the day of sale. It is also sought to uphold the decree on the ground that the period of redemption was extended to five years by Act, 43 of the Acts of 1915. See Acts of 1915, page 123. On the other hand, it is contended by the counsel for appellant that the sale having been made before the passage of this act that it did not apply. The views we have expressed make it unnecessary to decide this question. It follows that the decree will be affirmed.